DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: 
As to claim 2, “the second thin film transistor (T12)” in line 6 of the claim should be changed to “the second switch thin film transistor (T12)” in order to be consistent with “the second switch thin film transistor (T12)”  recited in line 3 of the claim   .  Appropriate correction is required.

 				       Specification
The disclosure is objected to because of the following informalities: 
The term “EVSS” in paragraphs [0061-0064], and [0076-0079] of the specification should be changed to “EVDD” in order to be consistent with  the term “EVDD” in the drawings and paragraph [0044] of the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light emitting module” in claims 1, 3 and 17, and “data writing module” in claims 7, 10 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8-9, 11-13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3 (dependent on claims 1 and 2), it is unclear whether “the  second power source voltage (VSS)” recited in claims 2-3 refers to “second high power source voltage (VSS)” recited in claims 1-2 or “second low power source voltage (VSS)” recited in claim 1 of the claim.  
Claim 4 is rejected based on dependence on claim 3.
Claim 8 (dependent on claims 1 and 7) recites “a third switch thin film transistor” in line 2 without reciting “a first switch thin film transistor” and “ a second switch thin film transistor”. It is unclear how can have “a third switch thin film transistor” without having “a first switch thin film transistor” and “ a second switch thin film transistor”.

  	Claim 9 is rejected based on dependence on claim 8.
Claim 11 (dependent on claims 1 and 10) recites “a third switch thin film transistor” in line 2 and “a fourth switch thin film transistor” in lines 2-3 without reciting “a first switch thin film transistor” and 
“ a second switch thin film transistor”. It is unclear how can have “a third switch thin film transistor” and “a fourth switch thin film transistor” without having “a first switch thin film transistor” and “ a second switch thin film transistor”.
Claim 11 (dependent on claims 1 and 10) recites “a third capacitor ” in line 3 without reciting “a first capacitor” and “a second capacitor”. It is unclear how can have “a third capacitor ” without reciting “a first capacitor” and “a second capacitor”.
Claim 12 (dependent on claims 1, 10 and 11) recites “a second control signal ” in lines 2-3  without reciting “a first control signal”. It is unclear how can have “a second control signal” without having “a first control signal”.
Claim 12 (dependent on claims 1, 10 and 11) recites “a third switch thin film transistor” in lines 2-3 and “fourth switch thin film transistor” in line 5 without reciting “a first switch thin film transistor” and “ a second switch thin film transistor”.  It is unclear how can have “a third switch thin film transistor” and “fourth switch thin film transistor” without having “a first switch thin film transistor” and “ a second switch thin film transistor”.
Claim 12 (dependent on claims 1, 10 and 11) recites “a third capacitor ” in line 11 without reciting “a first capacitor” and “a second capacitor”. It is unclear how can have “a third capacitor ” without reciting “a first capacitor” and “a second capacitor”.
 	Claim 13 is rejected based on dependence on claim 12.

Claim 18 is rejected based on dependence on claim 17.


Allowable Subject Matter
Claims 1, 5-7, 10, 14-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Jankovic et al. (US 2012/0249510 A1) teaches to a method and circuit for compensating for circuit characteristic drift in active matrix displays. The circuit includes a first transistor, a second transistor, a capacitor, and a light emitting device LED. The first transistor receives signals VSCAN on its gate. The first source-drain terminal of the first transistor receives VDATA. The second source-drain terminal of the first transistor is connected to the first gate G1 of second transistor. The second gate of the second transistor is connected to the VSCAN signal. The source of second transistor is held at a common voltage, while the drain is connected to the cathode of the LED. The LED anode is connected to supply voltage VDD. 
	As to claim 1, the prior art of record does not disclose “a pixel driving circuit, comprising a light-emitting module and a compensation driving module, wherein the light-emitting module is configured to receive a first low power source voltage (EVDD) in an initial stage, a threshold voltage compensation stage, and a data writing stage; 	the light-emitting module receives a first high power source voltage (EVDD) in a light-emitting stage; the compensation driving module is electrically connected to the light- emitting module, comprises a doubled-gate driving thin film transistor (T10), and is configured to receive a high potential signal to turn on the doubled-gate driving thin film transistor (T10), and receive 
Claim 2 would be allowable if rewritten to overcome the claim objection(s) as noted in the office action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STACY KHOO/Primary Examiner, Art Unit 2624